Citation Nr: 0917449	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis, right hip-status post 
avascular necrosis of right femoral head, from January 1, 
2002 to December 9, 2008.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis, right hip-status post 
avascular necrosis of right femoral head, from December 10, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, granted 
service connection for the Veteran's right hip disability and 
assigned a 10 percent rating, from January 1, 2002; the day 
following discharge from service.  38 C.F.R. § 3.400(b)(2).  
In a January 2009 rating decision, the RO assigned an 
increased evaluation to 20 percent for the Veteran's right 
hip disability from December 10, 2008; the date of the VA 
examination which showed an increased disability.  
Jurisdiction over the matter was transferred to the RO during 
the pendency of the appeal period.

Transcripts from a February 2004 RO hearing and an October 
2007 Board hearing before the undersigned board member have 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because the 
AMC has not substantially complied with the Board's prior 
January 2008 remand.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In January 2008, the Board remanded the issue on appeal to 
the RO for further development.  Specifically, the Board 
remanded the issue for a new VA examination to determine the 
Veteran's complete disability picture.  The Board remand 
instructed the VA examiner to conduct a thorough VA 
orthopedic examination and to describe in detail the 
objective evidence of pain or functional loss due to pain 
associated with his right hip disability.  Additionally, the 
examiner was instructed to determine whether, and to what 
extent, the disability exhibits weakened movement, excess 
fatiguability, or incoordination as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran was afforded a VA joints examination in December 
2008.  The findings showed limited flexion to 30 degrees with 
pain.  The examiner noted that the Veteran refused to repeat 
motion testing due to severe pain.  The examiner further 
noted instability in the hip joint and that the Veteran used 
a cane to walk.  However, the examiner did not determine 
whether, and to what extent, the Veteran's pain limited 
motion or function in the hip.  Additionally, there was 
absolutely no discussion as to whether, and to what extent, 
the Veteran's right hip disability exhibited weakened 
movement, excess fatiguability, or incoordination. 

Because the examination report did not contain crucial 
information required by the Board's remand, the Board finds 
that Stegall requirements have not been met and the claim 
must be remanded.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's 
treatment records from the Northern 
Indiana VA Healthcare System since March 
2008.  Any negative response should be 
included in the record.

2.  The RO/AMC should schedule a VA 
orthopedic examination.

With respect to the service-connected 
post-operative residuals of avascular 
necrosis of the right femoral head, the 
examiner should determine the nature and 
severity of that disability since January 
2002; the date of service connection.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should provide an opinion as 
to the extent that pain limits the 
Veteran's functional ability.  The 
examiner should also determine whether, 
and to what extent, the disability 
exhibits weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should comment on the effect 
of the disability on range of motion.  
Range of motion measurements should be 
provided.  If the examiner is unable to 
comment on any of the above questions, he 
or she should so indicate and explain why.

3.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


